UNITED STATES COURT OF APPEALS
                 FOR THE   ARMED FORCES
                       _______________

                      UNITED STATES
                          Appellee
                               v.
      James W. RICHARDS IV, Lieutenant Colonel
            United States Air Force, Appellant
                         No. 16-0727
                     Crim. App. No. 38346
         Argued March 15, 2017—Decided July 13, 2017
                 Military Judge: Mark L. Allred
   For Appellant: William E. Cassara, Esq. (argued); Major
   Johnathan D. Legg, Major Thomas A. Smith, and Captain
   Patrick A. Clary.
   For Appellee: Major Mary Ellen Payne (argued); Colonel
   Katherine E. Oler and Gerald R. Bruce, Esq. (on brief).
   Judge SPARKS delivered the opinion of the Court, in
   which Chief Judge ERDMANN, and Judges STUCKY,
   RYAN, and OHLSON, joined.
                     _______________

   Judge SPARKS delivered the opinion of the Court.

    This case arises out of the conviction of Lieutenant Colo-
nel James W. Richards IV (Appellant), contrary to his pleas,
of one specification of possession of child pornography and
five specifications of indecent acts with a male under sixteen
years of age, both in violation of Article 134, Uniform Code
of Military Justice (UCMJ), 10 U.S.C. § 934 (2012); and four
specifications of failing to obey a lawful order in violation of
Article 92, UCMJ, 10 U.S.C. § 892 (2012). A military judge,
sitting alone, sentenced Appellant to a dismissal, seventeen
years confinement, and forfeiture of all pay and allowances.
The convening authority approved the adjudged sentence.

   Appellant raised numerous issues before the United
States Air Force Court of Criminal Appeals and, on May 2,
2016, the lower court affirmed the findings and sentence.
Appellant then filed a petition for review with this Court.
We granted review on the issue of whether the November 9,
              United States v. Richards, No. 16-0727/AF
                        Opinion of the Court

2011, search authorization was overly broad in failing to
limit the dates of communications being searched.1

   Upon review of this issue, we agree with the lower court
that the November 9, 2011, search authorization was suffi-
ciently particularized and that investigators did not exceed
the scope of that authorization in searching the electronic
devices in question.2

                               Facts
    In April 2011, the Air Force Office of Special Investiga-
tions (AFOSI) at Tyndall Air Force Base in Florida initiated
an investigation into Appellant based on notification from
the National Center for Missing and Exploited Children that
one of Appellant’s former “little brothers”3 from the Big
Brothers Big Sisters program had alleged Appellant sexually
abused him between 1993 and 1997, prior to Appellant join-
ing the Air Force. Several months into their investigation,
agents received permission to place a GPS tracking device
on Appellant’s car, through which they learned that on a
number of occasions he had signed a seventeen-year-old boy
onto Tyndall Air Force Base. Agents interviewed the boy,
AP, who told them he and Appellant had met online, devel-
oped a sexual relationship, and continued to communicate
online as their relationship evolved. Several weeks later AP
recanted the portion of his statement about himself and Ap-
pellant having a sexual relationship.

1   The exact issue granted was:
         Whether the 9 November 2011 search authoriza-
         tion was overbroad in failing to limit the dates of
         the communications being searched, and if so,
         whether the error was harmless.
2  On May 11, 2017, Appellant filed two additional motions re-
questing that the Court consider whether Appellant’s counsel was
ineffective in failing to file in a timely manner Appellant’s addi-
tional issues pursuant to United States v. Grostefon, 12 M.J. 431
(C.M.A. 1982). These motions are denied. On May 24, 2017, Appel-
lant filed a motion for leave to correct errata in a previous motion.
This motion is granted. On May 24, 2017, and May 25, 2017, Ap-
pellant filed two separate motions for leave to supplement the rec-
ord. These motions are denied.
3 Children in the Big Brothers Big Sisters program are commonly
referred to as “little brothers” and “little sisters.”



                                   2
            United States v. Richards, No. 16-0727/AF
                      Opinion of the Court

    AFOSI coordinated with the local sheriff’s office who as-
sumed the primary investigative role in Appellant’s rela-
tionship with AP. However, AFOSI agents did utilize infor-
mation from AP’s statement to obtain a search authorization
for Appellant’s residence and person for items used to elec-
tronically communicate with AP, requesting the seizure of
“[a]ll electronic media and power cords for devices capable of
transmitting or storing online communications.” The affida-
vit accompanying the search request stated that AFOSI, in
tandem with the Bay County Sherriff’s Office, was investi-
gating Appellant’s violation of a Florida statute “Computer
Pornography; Traveling to meet a minor.”4 The affidavit de-
tailed the investigation into Appellant’s relationship with
AP, including the fact that the sexual relationship had been
ongoing since approximately April 2011 with sexually explic-
it online communications starting about a year earlier. The
affidavit did not mention Appellant’s history or any poten-
tial allegations connected with the Big Brothers Big Sisters
program.5 On November 9, 2011, agents seized a number of
electronic devices from Appellant’s home. The following day,
the Bay County Sherriff’s Office arrested Appellant and
seized all electronic devices on his person. Among the items
seized from Appellant himself was a personal laptop, which
was handed over to AFOSI on November 24, 2011.

    AFOSI agents sent the electronic devices they had col-
lected to the Defense Computer Forensic Laboratory (DCFL)
so that DCFL could extract data to be searched. The DCFL
application form required submission of both case back-
ground information and a copy of the search authority doc-
umentation. The case background information provided by

4 The lower court summarized the relevant section of the Florida
statute as follows:

       The Florida state statute defines “traveling to meet
       a minor” as, inter alia, a person who travels within
       the state in order to engage in an illegal sexual act
       with a child under the age of 18 years after using a
       computer online or Internet service to seduce, solic-
       it, lure or entice the child to do so.

5  At one point, Special Agent Nishioka testified that he was
searching for communication between Appellant and AP or the
“little brothers.” However, there was no mention of communication
with “little brothers” in the warrant or affidavit.



                                3
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

AFOSI agent Sara Winchester included the accusations of
the former “little brother” which formed the genesis of the
investigation and detailed how this led to the identification
of an investigation into Appellant’s relationship to AP and
the subsequent seizure of the electronic materials. Agent
Winchester requested that DCFL:

       Search SUBJECT’s Cell Phones, laptop computers,
       digital cameras and memory cards for all videos,
       images and possible online communication. To in-
       clude, but not limited to the following: any and all
       information saved or maintained on SUBJECT’s
       cellular telephones, laptop computers or hard
       drives; all associated SIM cards, components, pe-
       ripherals or other data, relating to the matter being
       investigated.

Unfortunately, SA Winchester’s request did not clarify that
the “matter being investigated” was Appellant’s communica-
tion with AP between 2010 and 2011, not the earlier accusa-
tion by the “little brother.” DCFL created a mirror image of
the data on the devices and placed that data on a forensic
data extraction (FDE). As Mr. Kleeh, the forensics examiner,
described the extraction process, “it goes through the image
– the mirrored copy of the drive, it looks for those files, pic-
tures, chat logs, Word documents, Internet history, and it
pulls them all out and throws them into a directory on a new
drive.”

    The first batch of extracted data (FDE #1) was returned
to AFOSI on December 23, 2011, and around January 4,
2012, Special Agent Nishioka conducted a search of the data.
FDE #1 contained materials found on Appellant’s personal
laptop as well as from two seized loose hard drives. Agent
Nishioka described in his statement that “DCFL simply
dumped all pictures and on-line chats from these drives onto
one big drive for review.” Agent Nishioka plugged the FDE
into a stand-alone laptop and, utilizing a graphic user inter-
face or GUI, opened the FDE in which all the materials ex-
tracted were arranged in folders and subfolders. He testified
that he worked through the FDE folders in the order they
were listed, beginning with the “pictures” folder. Agent
Nishioka stated that he started by going through the “at-
tributable” folder. He then moved on to the folders of
“unattributable” material. It appears that by using the term
“unattributable” Agent Nishioka was referring to what Mr.


                                4
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

Kleeh testified to as unallocated or deleted material. Mr.
Kleeh testified that unallocated materials are deleted files
that remain in the system but potentially without dates and
times attached.

    While searching the unallocated pictures, Agent
Nishioka encountered an image that appeared to be child
pornography. He stopped his search and sought an addition-
al authorization to search for child pornography. A search of
the remainder of FDE #1, pursuant to the additional author-
ization, turned up thousands of suspected child pornography
images. The discovery of child pornography on these devices
formed the basis for additional search authorizations, turn-
ing up more images which led to the charges of possessing
child pornography and indecent acts of which Appellant was
ultimately convicted.

    At trial, Appellant moved to suppress the evidence de-
rived from the November 9, 2011, search authorization be-
cause it was overbroad. The military judge denied Appel-
lant’s motion. The scope and propriety of that initial search
authorization is now at issue in this appeal.

                         Discussion
    “A military judge’s decision to admit evidence is reviewed
for an abuse of discretion.” United States v. Hills, 75 M.J.
350, 354 (C.A.A.F. 2016). “An abuse of discretion occurs
when we determine that the military judge’s findings of fact
are clearly erroneous or that he misapprehended the law.”
United States v. Clayton, 68 M.J. 419, 423 (C.A.A.F. 2010).
When we review a decision on a motion to suppress, we con-
sider the evidence in the light most favorable to the prevail-
ing party. United States v. Cowgill, 68 M.J. 388, 390
(C.A.A.F. 2010). We review de novo questions regarding
whether a search authorization is overly broad. United
States v. Maxwell, 45 M.J. 406, 420 (C.A.A.F. 1996). “Evi-
dence derivative of an unlawful search, seizure, or interroga-
tion is commonly referred to as the ‘fruit of the poisonous
tree’ and is generally not admissible at trial.” United States
v. Conklin, 63 M.J. 333, 334 (C.A.A.F. 2006) (citing Wong
Sun v. United States, 371 U.S. 471, 488 (1963)).

    A search authorization, whether for a physical location or
for an electronic device, must adhere to the standards of the
Fourth Amendment of the Constitution. The Fourth


                              5
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

Amendment states that “no Warrants shall issue, but upon
probable cause, supported by Oath or affirmation, and par-
ticularly describing the place to be searched, and the per-
sons or things to be seized.” U.S. Const. amend. IV. This in-
sistence on particularity is a defining aspect of search and
seizure law.

       The manifest purpose of this particularity require-
       ment was to prevent general searches. By limiting
       the authorization to search to the specific areas and
       things for which there is probable cause to search,
       the requirement ensures that the search will be
       carefully tailored to its justifications, and will not
       take on the character of the wide-ranging explora-
       tory searches the Framers intended to prohibit.

Maryland v. Garrison, 480 U.S. 79, 84 (1987). “The Fourth
Amendment requires that a search warrant describe the
things to be seized with sufficient particularity to prevent a
general exploratory rummaging in a person’s belongings.”
United States v. Carey, 172 F.3d 1268, 1272 (10th Cir. 1999).

    Despite the importance of preserving this particularity
requirement, considerable support can be found in federal
law for the notion of achieving a balance by not overly re-
stricting the ability to search electronic devices.

       The prohibition of general searches is not to be con-
       fused with a demand for precise ex ante knowledge
       of the location and content of evidence .... The prop-
       er metric of sufficient specificity is whether it was
       reasonable to provide a more specific description of
       the items at that juncture of the investigation.

United States v. Richards, 659 F.3d 527, 541 (6th Cir. 2011)
(alteration in original) (quoting United States v. Meek, 366
F. 3d 705, 716 (9th Cir. 2004)); see id. at 540–42 (court al-
lowing the search of an entire server known to contain web-
sites harboring child pornography). “[I]t is folly for a search
warrant to attempt to structure the mechanics of the search
and a warrant imposing such limits would unduly restrict
legitimate search objectives.” United States v. Burgess, 576
F.3d 1078, 1094–95 (10th Cir. 2009) (court upholding a war-
rant to search “all computer records” for evidence of drug
trafficking). Instead of attempting to set out bright line rules
for limiting searches of electronic devices, the courts have
looked to what is reasonable under the circumstances. “As


                                 6
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

always under the Fourth Amendment, the standard is rea-
sonableness.” United States v. Hill, 459 F.3d 966, 974–77
(9th Cir. 2006) (court upholding an off-site search of all of
the defendant’s computer storage media for evidence of child
pornography).6

    Searches of electronic devices present distinct issues sur-
rounding where and how incriminating evidence may be lo-
cated. While we support the notion that “warrants for com-
puter searches must affirmatively limit the search to
evidence of specific federal crimes or specific types of mate-
rial,” United States v. Riccardi, 405 F.3d 852, 862 (10th Cir.
2005), we also recognize the dangers of too narrowly limiting
where investigators can go. As stated by the United States
Court of Appeals for the Seventh Circuit, “[u]nlike a physical
object that can be immediately identified as responsive to
the warrant or not, computer files may be manipulated to
hide their true contents.” United States v. Mann, 592 F.3d
779, 782 (7th Cir. 2010). “[I]n the end, there may be no prac-
tical substitute for actually looking in many (perhaps all)
folders and sometimes at the documents contained within
those folders, and that is true whether the search is of com-
puter files or physical files. It is particularly true with image
files.” Burgess, 576 F.3d at 1094; see also United States v.
Williams, 592 F.3d 511, 521–22 (4th Cir. 2010) (positing an
implied authorization for officers to open each file on the
computer and view its contents, at least cursorily, to deter-
mine whether it falls within the scope of the warrant’s au-
thorization. “To be effective, such a search could not be lim-
ited to reviewing only the files’ designation or labeling,
because the designation or labeling of files on a computer
can easily be manipulated to hide their substance”). Of
course our reluctance to prescribe ex ante limitations or re-
quire particular search methods and protocols does not ren-
der them immune from an ex post reasonableness analysis.
See, e.g., United States v. Christie, 717 F.3d 1156, 1167 (10th
Cir. 2013) (“[E]ven if courts do not specify particular search
protocols up front in the warrant application process, they
retain the flexibility to assess the reasonableness of the
search protocols the government actually employed in its
search after the fact, when the case comes to court, and in
light of the totality of the circumstances.”).

6Obviously, what is reasonable in one instance may not be so in
another.



                               7
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

   In charting how to apply the Fourth Amendment to
searches of electronic devices, we glean from our reading of
the case law a zone in which such searches are expansive
enough to allow investigators access to places where incrim-
inating materials may be hidden, yet not so broad that they
become the sort of free-for-all general searches the Fourth
Amendment was designed to prevent.

       On one hand, it is clear that because criminals
       can—and often do—hide, mislabel, or manipulate
       files to conceal criminal activity, a broad, expansive
       search of the hard drive may be required.... On the
       other hand, ... granting the Government a carte
       blanche to search every file on the hard drive im-
       permissibly transforms a “limited search into a
       general one.”

United States v. Stabile, 633 F.3d 219, 237 (3d Cir. 2011) (ci-
tations omitted).

    Appellant argues that the November 9, 2011, authoriza-
tion was overbroad because it did not contain a temporal
limitation when that information was available and known
to investigators. Applying the above Fourth Amendment
law, we conclude that the authorization did not require a
date restriction because it was already sufficiently particu-
larized to prevent a general search. Though a temporal limi-
tation is one possible method of tailoring a search authoriza-
tion, it is by no means a requirement. Here, the
authorization and accompanying affidavit did not give au-
thorities carte blanche to search in areas clearly outside the
scope of the crime being investigated. They were entitled to
search Appellant’s electronic media for any communication
that related to his possible violation of the Florida statute in
his relationship with AP.

    We also conclude that the authorization allowed for a
search of the unallocated space and through potential
communications materials that did not have an immediately
clear date associated with them. The precise extraction
process utilized by Agent Kleeh and the accessibility of
metadata on unallocated materials was not fleshed out in
trial or anywhere on the record. However, we deduce from
Mr. Kleeh’s testimony that metadata for unallocated
materials often does not exist or is difficult to extract. We
conclude that the possibility that relevant communications


                                 8
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

could have existed among the unallocated materials
provided sufficient basis to subject those materials to an
authorized and particularized search.

    The record also does not disclose the origin of the first
image of child pornography encountered by Agent Nishioka.
Though he indicates he saw it in the folder of unallocated or
unattributable materials, we do not know whether the spe-
cific image was drawn from the laptop or one of the two ex-
ternal hard drives. A list of images compiled by the Govern-
ment as potential Rule for Courts-Martial 404(b) evidence
indicates that child pornography from both the laptop and
one of the external hard drives appeared in the unallocated
folder viewed around January 4, 2012. This is supported by
testimony from Mr. Kleeh. Neither Agent Nishioka nor trial
counsel indicated any obvious delineation between materials
found on individual devices in their description of what was
contained on FDE #1. The issue of the shutdown dates of the
two loose hard drives was raised during oral argument and
addressed by both parties in subsequent motions. The FDE
lists the shutdown dates for the hard drives as 2006 and
2008, years before Appellant initiated his relationship with
AP. Assuming the shutdown dates were indicative of the
timing of their last use, these materials were outside the
scope of the search authorization, which described criminal
activity dating no earlier than approximately April 2010.
However, because images of child pornography from the lap-
top, with a last shutdown date in 2011, appeared in the un-
allocated materials Agent Nishioka searched, we conclude
that he either did discover or inevitably would have discov-
ered child pornography that validly lay within the scope of
the search regardless of the significance of the shutdown
dates on the two loose hard drives.

    Agent Nishioka’s discovery of the child pornography im-
ages within the folder of unallocated materials was con-
sistent with Horton v. California and the plain view excep-
tion to the Fourth Amendment. 496 U.S. 128 (1990). Under
Horton, in order for the plain view exception to apply: (1) the
officer must not violate the Fourth Amendment in arriving
at the spot from which the incriminating materials can be
plainly viewed; (2) the incriminating character of the mate-
rials must be immediately apparent; and (3) the officer must
have lawful access to the object itself. Id. at 136–37. Here,
Agent Nishioka was lawfully searching through the extract-



                              9
           United States v. Richards, No. 16-0727/AF
                     Opinion of the Court

ed files based on what we have determined to be a valid au-
thorization when he encountered what appeared to be child
pornography among the unallocated materials. Upon spot-
ting the child pornography, he properly stopped his search
and obtained a new authorization that allowed him to search
specifically for child pornography.

    We hold that the November 9, 2011, search authorization
was sufficiently particularized to avoid any violation of Ap-
pellant’s Fourth Amendment rights and uphold the military
judge’s decision not to suppress evidence derived from the
fruits of that authorization.

                          Decision

      The decision of the United States Air Force Court of
Criminal Appeals is affirmed.




                              10